Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States, viz: Plaintiffs argued that the New York State bail system deprived persons incarcerated before trial of equal protection and due process of law in violation of the Fourteenth Amendment to the Constitution of the United States. The Court of Appeals considered these contentions and held there were no constitutional violations. [See 32 N Y 2d 886.]